M-9'FrER OF B—
In VISA PETITION Proceedings
A-12154402

Decided by Board September 30, 196'0
Adopted child—Section 101(b)(1)(E)—Two-year period of custody following
adoption held essential.
Child adopted on July 29, 1959, under 1950 Jamaican Adoption of Children
Law found ineligible for immigration benefits as "adopted child" in view. of
present inability to satisfy two - year legal custody requirement imposed by

section 101(b) (1) (E) of the 1952 Act.
BEFORE THE BOARD

DISCUSSION: The case comes forward on appeal from the order
of the District Director, Cincinnati, Ohio, dated June 16, 1960, denying the visa petition for preference status under section 203(a) (3)
of the Immigration and Nationality Act on behalf of the beneficiary

for the reason that the required relationship of parent and child
has not been established.
The petitioner, a native and citizen of Jamaica, British West
Indies, 57 years old, male, is a permanent resident alien. The beneficiary, a native and citizen of Jamaica, British West Indies, 13
years of age, is the adopted daughter of the petitioner. Evidence
has been submitted that the beneficiary was adopted by the petitioner and his wife on July 29, 1959, by decree of the Resident

Magistrate's Court at Kingston, Jamaica.
Section 203(a) (3) of the Immigration and Nationality Act, as
amended by the Act of September 22, 1959, grants third preference
status to the unmarried sons or daughters of aliens lawfully admitted for permanent residence. Section 205(b) provides that no
petition for preference in behalf of a son or daughter under paragraph (2), (3) or (4) of section 203(a) shall he approved unless
the petitioner establishes that he is a parent as defined in section
101(b) (2) of the Immigration and

Nationality Act.

The term

"parent" is defined in section 101(b) (2) in reference to the circumstances existing in section 101(b) (1).
Subparagraph (E) of section 101(h) (1) contains the definition"
of an adopted child which is relevant to the circumstances of the
98

present case. That subparagraph defines an adopted child for immigration purposes as a child adopted while under the age of 14
years if the child has thereafter been in the legal custody of, and has
resided with, the adopting parent or parents for at least two years.
In the instant case the beneficiary was adopted on July 29, 1959.
She was under 14 years of age at that time. However, the adoptive
parents have not had legal custody for two years subsequent to the
adoption as required by the statute.' The beneficiary accordingly
does not as yet qualify. It is noted that the required two-year period
of legal custody subsequent to adoption will not occur until July 29,
1961, at which time the application for a visa petition may again
be submitted.
We have taken note of the brief submitted by the petitioner, including the unsigned letter of Janunry 2R, 1960, from the Adoption
Board at Jamaica. We have examined section 22 of the Jamaican
Adoption of Children Law, 1956, and the other information contained
in the letter. Careful consideration of the information therein does
not change our conclusion that the two-year period of legal custody
subsequent to adoption required by section 101(b) (1) (E) of the
Immigration and Nationality Act, as amended, has not been satisfied.
The visa petition must be denied at this time.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
there existed both the required period of
Cf. Matter of M—, 8— 148, in w
residence and of legal cus ody subsequent to the decree of adoption.

t

99

